THIRD AMENDMENT
 
TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
This Third Amendment To Amended and Restated Loan And Security Agreement (this
“Amendment”) dated as of February 3, 2010, is entered into by and among Bell
Microproducts Inc., a California corporation (“Administrative Borrower”), Bell
Microproducts – Future Tech, Inc., a California corporation (“Future Tech”),
Rorke Data, Inc., a Minnesota corporation (“Rorke”), Bell Microproducts Canada –
Tenex Data ULC, a Nova Scotia unlimited liability company (“Tenex”), Total Tec
Systems, Inc., a New Jersey corporation (“Total Tec”), Forefront Graphics US
Inc., an Ontario corporation (“Forefront” and together with Administrative
Borrower, Future-Tech, Rorke, Tenex and Total Tec, individually, a “Borrower”
and collectively, “Borrowers”), Bell Microproducts Canada Inc., a California
corporation (“Bell Micro Canada”), Bell Microproducts Mexico Shareholder, LLC, a
Florida limited liability company (“Mexico Shareholder” and together with Bell
Micro Canada, collectively, “Guarantors”), Wachovia Capital Finance Corporation
(Western) ("Wachovia"), in its capacity as administrative agent for the
financial institutions from time to time parties to the Loan Agreement (as
defined below) as lenders (each individually, a “Lender” and collectively,
“Lenders”) (in such capacity, “Agent”), and Lenders, with reference to the
following facts:
 
RECITALS
 
A.           Lenders are extending various secured financial accommodations to
Borrowers upon the terms of that certain Amended and Restated Loan and Security
Agreement dated as of September 29, 2008, among Borrowers, Guarantors, Lenders,
Wachovia Capital Markets, LLC in its capacity as lead arranger and sole
bookrunner, Agent and Bank of America, N.A. ("BofA"), in its capacity as
co-agent, as amended by that certain First Amendment to Amended and Restated
Loan and Security Agreement dated as of November 10, 2008, and as amended by
that certain Second Amendment to Amended and Restated Loan and Security
Agreement dated as of February 17, 2009 (as amended, the “Loan Agreement”).
 
B.           Borrowers, Guarantors, Lenders and Agent now desire to amend the
Loan Agreement upon the terms and conditions set forth herein.
 
AMENDMENT
 
NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged by each
party hereto, Borrowers, Guarantors, Lenders and Agent hereby agree as follows:
1. Defined Terms.  Unless otherwise specified herein, any capitalized terms
defined in the Loan Agreement shall have the same respective meanings as used
herein.
 
2. Amendments to Loan Agreement.
 
(a) Required Lenders.  Section 1.115 of the Loan Agreement is hereby amended and
restated to read in its entirety as follows:
 
“ ‘Required Lenders’ shall mean, at any time, those Lenders whose Pro Rata
Shares based on their respective Commitments aggregate sixty-three percent (63%)
or more of the aggregate of the Commitments of all Lenders, or if the
Commitments shall have been terminated, Lenders to whom at least sixty-three
percent (63%) of the then outstanding Obligations are owing; provided, however,
that at any time there are 2 or more Lenders, “Required Lenders” must include at
least 2 Lenders.”
 


 
(b) Revolving Loan Commitment.  Section 1.118 of the Loan Agreement is hereby
amended and restated to read in its entirety as follows:
 
" 'Revolving Loan Commitment' shall mean, at any time, as to each Lender, the
principal amount set forth below designated as the Revolving Loan Commitment or
on Schedule 1 to the Assignment and Acceptance Agreement pursuant to which such
Lender became a Lender hereunder in accordance with the provisions of Section
13.6 hereof, as the same may be adjusted from time to time in accordance with
the terms hereof; sometimes being collectively referred to herein as “Revolving
Loan Commitments”:
 
Lender
Revolving Loan Commitment
Pro Rata Share
Wachovia Capital Finance Corporation (Western)
$105,000,000
68.627451%
Bank of America, N.A.
$48,000,000
31.372549%"



 
(c) Revolving Loan Limit.  Section 1.119 of the Loan Agreement is hereby amended
and restated to read in its entirety as follows:
 
" 'Revolving Loan Limit' shall mean $153,000,000."
 
(d) Excess Availability.  Section 9.14 of the Loan Agreement is hereby amended
and restated to read in its entirety as follows:
 
“9.14           Excess Availability.  Borrowers shall maintain an average daily
Excess Availability during each calendar month, as calculated at the end of such
calendar month, of not less than five percent (5%) of the lesser of (a) the
Revolving Loan Limit or (b) the average daily Borrowing Base during such
calendar month; provided, however, that Excess Availability shall not be less
than $7,500,000 at any time.”
 
3. Conditions to Effectiveness.  The effectiveness of this Amendment is subject
to the receipt by Agent or the satisfaction of the following conditions
precedent:
 
(a) Counterparts of this Amendment duly executed and delivered by Borrowers,
Guarantors, Agent and Lenders;
 
(b) No Event of Default or act, condition or event which with notice or passage
of time or both would constitute an Event of Default, shall exist;
 
(c) The representations and warranties set forth herein and in the Loan
Agreement shall be true and correct; and
 
(d) All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered or executed or recorded
and shall be in form and substance satisfactory to Agent.
 
4. Guarantors’ Acknowledgement.  Guarantors each hereby acknowledge and consent
to the terms, conditions and provisions of this Amendment and to the
transactions contemplated hereby.  Bell Micro Canada hereby reaffirms its
obligations under its Guarantee, dated as of May 14, 2001, and agrees that it is
and shall remain responsible for the Obligations of Borrowers under the Loan
Agreement as amended by this Amendment.  Mexico Shareholder hereby reaffirms its
obligations under its Guarantee, dated as of October 9, 2003, and agrees that it
is and shall remain responsible for the Obligations of Borrowers under the Loan
Agreement as amended by this Amendment.
 
5. Amendment Fee.  Borrowers shall pay an amendment fee in the amount of
$102,000 to Agent for the benefit of BofA and Wachovia based upon their
respective Pro Rata Shares (after giving effect to this Amendment), which
amendment fee shall be due and payable by Borrowers, and fully earned by BofA
and Wachovia, on the date of this Amendment.
 
6. Departing Lender.  The CIT Group/Business Credit, Inc. ("Departing Lender")
hereby acknowledges and agrees that effective as of the date hereof: (a)
Departing Lender's Commitment (and Revolving Loan Commitment) shall be reduced
to Zero Dollars ($-0-); and (b) Departing Lender shall relinquish its rights and
be released from its obligations under the Loan Agreement as a Lender; provided,
that, Departing Lender shall not relinquish its rights under Sections 2.2, 6.4,
6.10, 11.6 and 12.5 of the Loan Agreement to the extent such rights relate to
the time prior to the date hereof.  On the date hereof, each Lender shall pay to
Departing Lender (or to Agent, and Agent shall pay to Departing Lender) an
amount equal to such Lender's Pro Rata Share (after giving effect to this
Amendment) of the sum of: (i) the principal balance of the Loans held by
Departing Lender outstanding as of the close of business on the Business Day
immediately preceding the date hereof, plus (ii) amounts accrued and unpaid in
respect of interest and fees payable to Departing Lender to the date hereof.
 
7. Representations and Warranties.  Each Borrower and Guarantor reaffirms that
the representations and warranties made to Lenders and Agent in the Loan
Agreement and other Financing Agreements are true and correct in all material
respects as of the date of this Amendment as though made as of such date and
after giving effect to this Amendment.  In addition, each Borrower and Guarantor
makes the following representations and warranties to Lenders and Agent, which
shall survive the execution of this Amendment.
 
(a) The execution, delivery and performance of this Amendment are within each
Borrower’s and Guarantor’s powers, have been duly authorized by all necessary
actions, have received all necessary governmental approvals, if any, and do not
contravene any law or any contractual restrictions binding on any Borrower or
Guarantor.
 
(b) This Amendment is the legal, valid and binding obligation of each Borrower
and Guarantor enforceable against each Borrower and Guarantor in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
moratorium and other similar laws affecting the rights of creditors generally.
 
(c) No event has occurred and is continuing, after giving effect to this
Amendment, which constitutes an Event of Default under the Loan Agreement or any
other of the Financing Agreements, or would constitute such an Event of Default
but for the requirement that notice be given or time elapse or both.
 
8. Continuing Effect of Financing Agreements.  To the extent of any
inconsistencies between the terms of this Amendment and the Loan Agreement, this
Amendment shall govern.  In all other respects, the Loan Agreement and other
Financing Agreements shall remain in full force and effect and are hereby
ratified and confirmed.
 
9. References.  Upon the effectiveness of this Amendment, each reference in any
Financing Agreements to “the Agreement”, “hereunder,” “herein,” “hereof,” or of
like import referring to the Loan Agreement shall mean and be a reference to the
Loan Agreement as amended hereby.
 
10. Governing Laws.  This Amendment, upon becoming effective, shall be deemed to
be a contract made under, governed by, and subject to, and shall be construed in
accordance with, the internal laws of the State of California.
 
[remainder of page intentionally left blank]
 
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Amendment as of the date first set forth above, to become
effective in the manner set forth above.
 

 "Borrowers"     "Guarantors"             BELL MICROPRODUCTS INC.     BELL
MICROPRODUCTS CANADA INC.   
/s/ William E. Meyer
   
/s/ Andrew S. Hughes
 
Name: William E. Meyer
   
Name: Andrew S. Hughes
 
Title: EVP & Chief Financial Officer 
   
Title: Vice President & Secretary
 

           BELL MICROPRODCUTS - FUTURE TECH, INC.     BELL MICROPRODUCTS MEXICO
SHAREHOLDER, LLC   
/s/ Andrew S. Hughes
   
/s/ Andrew S. Hughes
 
Name: Andrew S. Hughes
   
Name: Andrew S. Hughes
 
Title: Vice President & Secretary 
   
Title: Authorized Representative
 

           RORKE DATA, INC.        
/s/ Andrew S. Hughes
   
 
 
Name: Andrew S. Hughes
   
 
 
Title: Vice President & Secretary
   
 
 

           BELL MICROPRODUCTS CANADA - TENEX DATA ULC        
/s/ Andrew S. Hughes
   
 
 
Name: Andrew S. Hughes
   
 
 
Title: Vice President & Secretary
   
 
 

           TOTAL TEC SYSTEMS, INC.        
/s/ Andrew S. Hughes
   
 
 
Name: Andrew S. Hughes
   
 
 
Title: Vice President & Secretary
   
 
 

           FOREFRONT GRAPHICS US, INC.        
/s/ Andrew S. Hughes
   
 
 
Name: Andrew S. Hughes
   
 
 
Title: Vice President & Secretary
   
 
 

           "Agents and Lenders"                    WACHOVIA CAPITAL FINANCE
CORPORATION (WESTERN), as Agent and Lender        
/s/ Dennis King
   
 
 
Name: Dennis King
   
 
 
Title: Vice President
   
 
 

           BANK OF AMERICA, N.A., as Lender        
/s/ Robert M. Dalton
   
 
 
Name: Robert M. Dalton
   
 
 
Title: Vice President
   
 
 

           THE CIT GROUP/BUSINESS CREDIT, INC., as Departing Lender        
/s/ Kirk Wolverton
   
 
 
Name: Kirk Wolverton
   
 
 
Title: Director
   
 
 